  Case: 1:18-cv-00207-HEA Doc. #: 28 Filed: 06/17/20 Page: 1 of 3 PageID #: 86




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                       SOUTHEASTERN DIVISION

RICHARD MATTHEW TRICE,         )
                               )
         Plaintiff,            )
                               )
     v.                        )                    No. 1:18CV207 HEA
                               )
ELI RODGERS AND TOM WILKERSON, )
                               )
         Defendants.           )


                     OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiff’s Second Motion to Reopen Case

Against Tom Wilkerson, [Doc. No.25]. In the Motion, Plaintiff asks the Court to

allow him to proceed against Defendant Wilkerson. In the Opinion,

Memorandum and Order entered on June 14, 2019 the Court detailed its reasoning

for dismissing Plaintiff’s claims against Defendant Wilkerson:

      To state a claim for medical mistreatment, plaintiff must plead facts
      sufficient to indicate a deliberate indifference to serious medical needs.
      Estelle v. Gamble, 429 U.S. 97, 106 (1976); Camberos v. Branstad, 73 F.3d
      174, 175 (8th Cir. 1995). Allegations of mere negligence in giving or failing
      to supply medical treatment will not suffice. Estelle, 429 U.S. at 106. In
      order to show deliberate indifference, plaintiff must allege that he suffered
      objectively serious medical needs and that defendants actually knew of but
      deliberately disregarded those needs. Dulany v. Carnahan, 132 F.3d 1234,
      1239 (8th Cir. 1997). Furthermore, “[b]ecause a § 1983 action is a type of
      tort claim, general principles of tort law require that a plaintiff suffer some
      actual injury before he can receive compensation.” Irving v. Dormire, 519
      F.3d 441, 448 (8th Cir. 2008).
Case: 1:18-cv-00207-HEA Doc. #: 28 Filed: 06/17/20 Page: 2 of 3 PageID #: 87




    Plaintiff alleges he was arrested on a weekend and told officers at the jail
    that he needed his blood thinner medication. A nurse called defendant
    Wilkinson, and Wilkinson said, “wait until Monday.” Also, and it is unclear
    whether this was on the same date as his arrest, plaintiff alleges he was
    assaulted by defendant Rodgers on a weekend and was denied medical
    attention. He suffered bruises and a cut on his wrist for which he was given a
    bandage.

    First, as to plaintiff’s allegation regarding his blood thinner medication,
    assuming plaintiff could state facts to establish a serious medical need for
    this medication, plaintiff has not alleged he suffered any injury arising out of
    Wilkinson’s decision to wait one or two days (until Monday) to provide the
    medication. As stated above, a § 1983 action requires that a plaintiff suffer
    some actual injury before he can receive compensation. See Irving, 519 F.3d
    at 448. Plaintiff fails to plead any plausible injury arising out of this 24- to
    48-hour delay in receiving medication.

    Second, as to plaintiff’s allegations that defendant Wilkinson did not treat
    plaintiff’s bruises and cut after his alleged assault by Rodgers, plaintiff has
    not pled sufficient facts to establish he suffered an objectively serious
    medical need. “To be objectively serious, a medical need must have been
    diagnosed by a physician as requiring treatment or must be so obvious that
    even a layperson would easily recognize the necessity for a doctor’s
    attention.” Jackson v. Buckman, 756 F.3d 1060, 1065 (8th Cir. 2014)
    (internal quotations omitted). Plaintiff alleges he suffered a cut on his writ
    from the handcuffs. Correctional Officer Fibbs loosened the cuffs and
    provided plaintiff with a bandage. Plaintiff also alleges he suffered bruising
    on his stomach and neck and headaches after the alleged assault. These
    injuries were not diagnosed by a physician as requiring treatment, and giving
    plaintiff the benefit of liberal construction, the Court cannot find that the
    bruising, cut, and headache were so obvious that even a layperson would
    easily recognize the need for treatment. Id. Plaintiff has offered no facts
    regarding any bleeding or infection from his cut, and he has offered no
    alternative course of treatment. Id. On initial review, the Court finds plaintiff
    has not alleged an objectively serious medical need sufficient to state a
    plausible claim for deliberate indifference against defendant Wilkinson. The
    Court will dismiss without prejudice all claims brought against defendant
    Wilkinson.
                                        2
  Case: 1:18-cv-00207-HEA Doc. #: 28 Filed: 06/17/20 Page: 3 of 3 PageID #: 88




      In the Opinion, Memorandum and Order entered on March 20, 2020 denying

Plaintiff’s first motion to reopen, the Court found that “Plaintiff’s Motion to

Reopen merely states that Defendant Wilkinson “knows” his medical condition

and that he made numerous requests for a nurse. These statements do not fulfill

Plaintiff’s requirements to allege an objectively serious medical need and that

Defendant was deliberately indifferent to that serious medical need, as detailed in

the Court’s June 14, 2019 Opinion.”

      For the reasons set forth in the June 14, 2019 and March 20, 2020 Opinions,

Plaintiff’s second Motion to Reopen will be denied.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s second Motion to Reopen,

[Doc. No. 25], is DENIED.

      Dated this 17th day of June, 2020.




                                        ________________________________
                                           HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE




                                           3
